COURT OF APPEALS
REBECA C. MARTINEZ                 FOURTH COURT OF APPEALS DISTRICT                 MICHAEL A. CRUZ,
  CHIEF JUSTICE                      CADENA-REEVES JUSTICE CENTER                   CLERK OF COURT
PATRICIA O. ALVAREZ                     300 DOLOROSA, SUITE 3200
LUZ ELENA D. CHAPA                    SAN ANTONIO, TEXAS 78205-3037
IRENE RIOS                          WWW.TXCOURTS.GOV/4THCOA.ASPX                       TELEPHONE
BETH WATKINS                                                                          (210) 335-2635
LIZA A. RODRIGUEZ
LORI I. VALENZUELA                                                                    FACSIMILE NO.
  JUSTICES                                                                             (210) 335-2762


                                          October 3, 2022

         James W. Carter, IV                             Ryan G. Anderson
         Kennedy Sutherland, LLP                         Bexar County Civil District
         1305 E. Houston, Suite 405                      Courts
         Suite 2810                                      General Administrative Counsel
         San Antonio, TX 78205                           100 Dolorosa, 5th Floor
         * DELIVERED VIA E-MAIL *                        San Antonio, TX 78205
                                                         * DELIVERED VIA E-MAIL *
         Sarah Maldonado
         1305 E. Houston Suite 405                       Thad D. Spalding
         San Antonio, TX 78205                           Durham, Pittard & Spalding LLP
         * DELIVERED VIA E-MAIL *                        P.O. Box 224626
                                                         Dallas, TX 75222
                                                         * DELIVERED VIA E-MAIL *

         RE:     Court of Appeals Number: 04-21-00300-CV
                 Trial Court Case Number:      9498
                 Style: In the Matter of the Estate of Van L. Crapps, Deceased



                 Enclosed please find the order which the Honorable Court of Appeals has
         issued in reference to the above styled and numbered cause.

                 If you should have any questions, please do not hesitate to contact me.


                                                            Very truly yours,
                                                            MICHAEL A. CRUZ, Clerk of Court


                                                            _____________________________
                                                            Veronica L. Gonzalez
                                                            Deputy Clerk, Ext. 5-3220
                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 3, 2022

                                     No. 04-21-00300-CV

        IN THE MATTER OF THE ESTATE OF VAN L. CRAPPS, DECEASED


                    From the County Court at Law, Medina County, Texas
                                   Trial Court No. 9498
                         Honorable Mark Cashion, Judge Presiding


                                       ORDER
       On September 29, 2022, Appellees’ counsel Ryan G. Anderson filed an unopposed
motion to withdraw. In the same motion, Appellees ask this court to substitute Thad D. Spalding
as Appellees’ lead appellate counsel. See TEX. R. APP. P. 6.5(d).
        The motion to withdraw and substitute appellate counsel is GRANTED. We DIRECT
the clerk of this court to update this court’s records accordingly.
       Appellees’ September 26, 2022 motion for substitution is MOOT.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of October, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court